ACTE DE CESSION DES PERMIS D'EXPLOITATION

Entre

LA SOCIETE MINIERE DE KILO MOTO

Cédant
Et
KODO RESOURCES SARL

Cessionnaire

Relatif aux Permis d'Exploitation 5078, 5079 et 5081 sur le site de ZANI KODO

© © N° © & À © D =

à = =
NS 19

Table des matières

Contrepartie de la cession des Permis d'Exploitation
Stipulations, déclarations et garanties... 9

ANNEXE 2... eseeseeverene semer anne raren ane es rar enr enbn East

LE PRESENT ACTE DE CESSION DES PERMIS D'EXPLOITATION EST CONCLU
= = == TN LES PERMIS D'EXPLOITATION EST CONCLU
A KINSHASA, 12 Août 2017

ENTRE :

1. LA SOCIETE MINIÈRE DE KILO MOTO, société par actions à responsabilité
limitée, née de La transformation de l'Entreprise publique « OFFICE DES MINES
D'OR DE KILO-MOTO », dont les statuts ont été authentifiés suivant l'Acte Notarié
n° 0917/2010 établi en date du 23 décembre 2010 par Monsieur Vincent MOYA
KILIMA, Directeur-Chef de services de Chancellerie & Contentieux a.i du Ministère
de la Justice et Droits Humains à KINSHASA/GOMEBE, et enregistrés sous le
numéro 917 à 920 Volume VII, immatriculée au numéro de RCCM 14-B-0356,
ayant son siège social à BUNIA, Province Orientale, et son siège administratif à
Kinshasa au numéro 15 de l'avenue des Sénégalais, dans la commune de la
Gombe, ci-représentée par Madame Annie KITHIMA NZUZI et Monsieur Augustin
MPELA wa KINDOMBE, respectivement Président du Conseil d'Administration et
Directeur Général ad intérim, dûment habilités aux fins des présentes,

(Ci-après dénommée « SOKIMO » ou le « Cédant »),
ET

2. KODO RESOURCES SARL, société à responsabilité limitée de droit congolais
immatriculée au RCCM CD/BIA/RCCM/19-B-1320251 et à l'identification
Nationale sous le numéro 4-128-N49614D dont le siège social est établi à Bunia
en République Démocratique du Congo, Numéro 8, Bâtiment Bunia-Divers,
Avenue ITURI, Quartier Lumumba, Commune de MBUNYA, Province de l'ITURI.
Cabinet Me FOLO BAKELENGE Emmanuel, représentée par Monsieur
NGAMUNGUELA MUNA, Directeur Général, dûment habilité aux fins des
Présentes,

(Ci-après dénommée « KODO RESOURCES SARL » ou le « Cessionnaire »),

Le Cédant et le Cessionnaire sont ci-après désignés ensemble les « Parties » ou
individuellement une « Partie ».

IL EST PRÉALABLEMENT EXPOSE CE QUI SUIT :

A. Considérant que des droits miniers d'exploration et d'exploitation ont été
accordés sur la Concession n° 39, à l'Office des Mines d'Or de KILO-MOTO, en
sigle OKIMO devenue la Société Minière de KILO-MOTO, Société Anonyme,
en sigle SOKIMO, S.A, par Arrêté Départemental n° 00206/CAB/TME du 15
novembre 1968 pour une durée de 30 ans et renouvelés pour une durée de 10
ans par Arrêté Ministériel n° 042/CAB/MINES/MN/99 du 08 avril 1999

B. Considérant que sur pied de la Législation Minière de l'époque l'OKIMO avait
apporté la concession n° 39 dans la convention minière conclue en date du 31
janvier 1998 avec BARRICK CORPORATION ;

C.Attendu que la Concession n° 39 publiée par l'Arrêté Ministériel n°
195/CAB/MINES-HYDRO/01/2002 du 26 août 2002, a été validée,
conformément à la procédure définie par l'Arrêté Ministériel n° 001/CA.MINES-
HYDRO/01/2003 du 25 janvier 2003 ;

D. Attendu que pour relancer les opérations minières dans la Concession n° 39
restée longtemps sans activités à cause des effets collatéraux des troubles
ayant sévi dans la contrée, l'OKIMO avait fait appel aux investissements privés
pour la réalisation des travaux de recherche dans la perspective de mise en
valeur des gisements s'y trouvant ;

E. Attendu que la Concession n° 39 a été dégagée des obligations découlant de
la Convention Minière suite à la renonciation par BARRICK GOLD à ses droits
et de ce fait, SOKIMO (anciennement Office des Mines d'Or de Kilo-Moto, en
sigle « OKIMO ») et MWANA AFRICA HOLDINGS (PTY) LTD ont signé en date
du 09 juin 2004 un contrat d'amodiation portant sur la concession n° 39, pour
une durée correspondant à sa période de validité (de la concession n° 39), y
compris celle de ses renouvellements ou de tout autre titre qui s'y substituerait,
en application des dispositions de l'article 339 du Code Minier ;

F. Attendu que les droits miniers conférés à la SOKIMO au titre de la concession
39, ont été transformés en Permis d'exploitation conformément à la Loi
007/2002 du 11 juillet 2002 portant Code Minier tels que constatés par les
certificats n° CAMI/CE/4267/2007 en date du 31 janvier 2008, n°
CAMI/CE/4268/20A7 en date du 31 janvier 2008, n° CAMI/CE/5823/10 en date
du 8 avril 2010 et n° CAMI/CE/5824/10 en date du 8 avril 2010, pour
l'exploration et l'exploitation de l'or et des substances minérales associées sur
le site de ZANI KODO PE 5078 ; 5080 et 5081 (les « Permis d'Exploitation »)

G. Considérant que ces Permis ont été cédés à la Société Commune « Minière de
ZANI-KODO » et que suite aux difficultés rencontrées par Mwana Africa
Holdings, succédée par ASA RESOURCES dans la réalisation des accords de
joint-venture, la SOKIMO a été amenée à annuler et résilier le Contrat
d'Association, et que de ce fait, tous les droits miniers transférés à la Minière
de ZANI-KODO dans le Projet de ZANI-KODO doivent être, rétrocédés à
SOKIMO conformément aux accords;

H. Considérant qu'en exécution des jugements respectivement rendus le 18 mai
2018 sous RCE 5660 ; le 14 Juin 2019 sous RCE 5718 et le 26 Juin 2019 sous
RCE 6183 par le Tribunal de Commerce de Kinshasa/Gombe (le "Jugement"),
la SOKIMO a entrepris auprès du Cadastre Minier de la République
Démocratique du Congo ("CAMI") la procédure de récupération des Permis
Miniers concernés (5078, 5079 et 5080) conformément aux dispositions du
Contrat d'Assucialion ;

I. Attendu qu'après l'analyse des données existantes, PIANETA MINING a
manifesté l'intérêt de participer au Projet de ZANI-KODO par l'apport du
financement pour l'achèvement du programme de recherches lié à l'élaboration
des études de faisabilité en vue de l'exploitation des gisements existants dans
les zones couvertes par les Permis Miniers n° 5078, 5079 et 5081 ;

J. Attendu qu’à la suite de l'examen de l'offre et des capacités techniques et
financières de PIANETA MINING, la SOKIMO SA a conclu en date du
05 Juin 2019, un contrat d'association (le « Contrat d'Association ») avec
PIANETA Mining Sarl en vue de constituer la Société KODO RESOURCES, la
Cessionnaire et de lui transférer les Permis d'Exploitation PE 5078, 5079, 5081.

K. Attendu que la Cessionnaire est une société de droit congolais, régulièrement
constituée, ayant son Siège Social à BUNIA, Chef-lieu de la Province de l'ITURI
et qu'elle est éligible à acquérir des droits miniers et des carrières ;

L. Attendu qu'en vertu du contrat d'association, les parties se sont accordées sur
les conditions de cession du Permis d'Exploitation n° 5078, 5079, 5081 ;

M.En conséquence, les Parties ont convenu de conclure le présent Acte de
Cession (l'« Acte de Cession ») pour faire constater le transfert des Permis
d'Exploitation n° 5078, 5079 et 5081 à KODO RESOURCES SARL par SOKIMO
sous réserve des procédures administratives prévues par le Code et e

Règlements Miniers. À

IL À ETE CONVENU CE QUI SUIT :

1. DEFINITIONS

Dans le présent Accord, à moins que le contexte n'exige une interprétation
différente, les expressions ci-dessous ont les significations suivantes :

Acte de Cession signifie le présent acte de cession, y compris ses annexes qui
en font partie intégrante et ses éventuelles modifications ultérieures :

Activités désigne la conduite de l'exploration, de l'exploitation, du développement
et de la construction du projet ZANI-KODO, y compris toute exploitation des rejets
(autres que les rejets existants, lesquels sont régis par les stipulations de l'article
8.11 du Contrat d'Association), le financement de ces activités, la vente des
produits marchands en découlant et l'exécution de toutes les activités accessoires
nécessaires ou utiles à ces activités, le tout conformément aux conditions et
modalités prévues au Contrat d'Association ;

Cadastre Minier a le sens qui lui est donné dans le Code Minier ;

Charge signifie toute charge, nantissement, cession, priorité, privilège,
préférence, option, droit, sûreté ou autre charge ou affectation de quelque nature,
ou toute autre entente ou arrangement constituant, pour le bénéfice d'un créancier
ou d'un tiers, un droit quelconque sur tout bien ;

Code Minier signifie la loi 007/2002 du 11 juillet 2002 portant code minier de la
République Démocratique du Congo, tel que modifié et complété à ce jour ;

Contrat d'Association a le sens qui lui est donné dans le préambule ;

Jour Ouvrable signifie un jour autre qu'un samedi, un dimanche ou un jour férié
en REC ;

Périmètre signifie la surface couverte par les Permis d'Exploitation, à savoir (1317
carrés), dont la description détaillée ainsi que le nombre de carrés figurent à
l'Annexe 2 du présent Acte de Cession ;

Permis d'exploitation signifie individuellement ou collectivement les permis
d'exploitation n° 5078, 5079 et 5081 (dont une copie est jointe au présent Acte à
tite d'Annexe 1) faisant l'objet du présent Acte de Cession entre SOKIMO et
KODO RESOURCES SARL ainsi que tous renouvellements de l'un ou l'autre de
ces Permis et tous nouveaux permis émis en remplacement de ces Permis ;

RDC signifie la République Démocratique du Congo ;

Règlement Minier signifie le décret No 038/2003 du 26 mars 2003 SL
règlement minier, tel que modifié et complété à ce jour.

2. INTERPRETATION

2.1 Dans le présent Acte de Cession, sauf si le contexte ne le permet pas, toute
référence au genre masculin inclut le genre féminin et vice versa, et toute
référence au singulier englobe le pluriel et vice versa.

2.2 Pour le calcul de toute période en vertu du présent Acte de Cession qui est
exprimée en nombre de jours, semaines, mois ou années, seul le dernier jour
de cette période sera pris en compte et non pas le premier. Si le dernier jour
de cette période n'est pas un Jour Ouvrable, la période prendra fin le Jour
Ouvrable suivant.

2.3 Dans le présent Acte de Cession, sauf disposition expresse contraire :

A. Les mots « ci-dessus », « le présent » et les autres mots de même portée
se réfèrent non seulement à des articles, à une section ou à toute autre
section ou subdivision quelconque, mais aussi au présent Acte de Cession,
compris comme un tout.

B. Les titres des articles n'ont qu'une portée indicative. Ils ne font pas partie du
présent Acte de Cession et ne peuvent servir à interpréter, définir ou limiter
la portée, l'étendue ou l'intention du présent Acte de Cession ou de l'une
quelconque de ses dispositions.

2.4 Les Annexes suivantes sont jointes au présent Acte de Cession et en font
partie intégrante :

Annexe 1 : Permis d'Exploitation

Annexe 2 : Périmètre

3. OBJET

Conformément à l'article 3.3 du Contrat d'Association, aux articles 182 à 186 du
Code Minier et aux articles 374 à 380 du Règlement Minier, par le présent acte,
SOKIMO cède et transfère à KODO RESOURCES SARL, qui l’accepte,
l'intégralité des ses droits miniers couverts par les Permis d'Exploitations 5078,
5079, 5081 et tels que délimités par les coordonnées géographiques et croquis en
annexe, au prix de 750.000$US (Sept cent cinquante mille dollars américains).

4.TRANSFERT
4.1 Transfert des Permis d'Exploitation

Les Parties s'engagent à effectuer toutes les  diligences pour
l'accomplissement sans délai des procédures administratives de transfert des
Permis d'Exploitation prévues par le Code et le Règlement Minier.

L'enregistrement de la cession se fera conformément aux dispositions de
l'article 185 ter de la Loi n° 007/2002 du 10 juillet 2002 portant Code Minier.

4.2 Effets du Transfert

Les Parties conviennent de ce qu'à l'issue de l’accomplissement des
formalités d'enregistrement relatives au transfert des PE 5078, 5079, 5081 au
Cadastre Minier, la Cessionnaire KODO RESOURCES SARL deviendra
titulaire desdits droits miniers, sans préjudice de l'application des articles 186
de la Loi n° 007/2002 du 10 juillet 2002 portant Code Minier et 374 à 380 du
Décret n° 038/2003 du 26 mars 2003 portant Règlement Minier.

Les Permis d'Exploitation seront réputés transférés à KODO RESOURCES
SARL à compter de la délivrance des certificats d'exploitation y relatifs auxdits
par le Cadastre Minier démontrant leur transfert, conformément à l'article 380
du Règlement Minier.

4.3 Caractère définitif du transfert

Les Parties conviennent de ce qu'en dehors des cas prévus au paragraphe
3.3(h) du Contrat d’Association, le transfert des Permis d'Exploitation aura un
caractère définitif à compter de sa réalisation dans les conditions prévues aux
articles 3 et 4.2 ci-dessus.

Nonobstant ce qui précède, les Permis d'exploitation pourront être rétrocédés
à la SOKIMO exclusivement dans les cas spécifiquement prévus par le Contrat
d'association et suivant les modalités et conditions y prévues.

4.4 Frais relatifs au transfert

Les Parties conviennent de ce que conformément à l'article 3.3(j) du Contrat
d'Association, tous les frais relatifs au transfert des Permis d'Exploitation à
KODO RESOURCES SARL jusqu'à la parfaite inscription au Cadastre Minier
seront à la charge de KODO RESOURCES SARL.

Dès l'achèvement des formalités de transfert du Permis d'Exploitation, la
Société Commune KODO RESOURCES SARL procédera au bornage des
Périmètres, conformément aux dispositions de l'Article 31 du Code Minier.

RNA, |

>
5. CONTREPARTIE DE LA CESSION DES PERMIS D'EXPLOITATION

Les parties s'accordent à affirmer que la cession desdits droits miniers relatifs aux
Permis d'Exploitation 5078, 5079, 5081 constitue l'apport substantiel de la
SOKIMO, S.A, dans la constitution de la Société KODO RESOURCES SARL, et
que l'ensemble des droits et avantages reconnus et/ou accordés à la Cédante
dans le cadre du Contrat d’Association, représentent une contrepartie de la
cession. Notamment le paiement au titre de « royaltie », en contrepartie de la
cession du Permis d'Exploitation et de l'épuisement des gisements, de 1 % du
Chiffre d'Affaires, calculé sur la même base que la redevance minière prévue à
l'article 240 du Code Minier.

6. STIPULATIONS, DECLARATIONS ET GARANTIES

Chaque Partie s'engage à indemniser l'autre Partie quant à tout dommage que
cette dernière pourrait subir et quant à toutes responsabilités, pertes ou
réclamations, dépenses, charges et frais Supportés où encourues par l'une ou
l'autre résultant de l'inexactitude ou de la fausseté de toute déclaration ou garantie,
en rapport avec ou découlant de la violation de leurs déclarations où garanties
respectives fournies aux termes du Contrat d'association ou du défaut de l'une ou
de l'autre de se conformer aux obligations qui lui incombent aux termes du même
Contrat.

6.1 Déclarations et garanties mutuelles
Chaque Partie déclare et garantit par les présentes à l'autre Partie que :

À. Elle est une entité qui a été valablement constituée et est organisée et existe
de manière valable selon les lois en vigueur dans son lieu de constitution et
elle a le pouvoir de réaliser ses activités dans les juridictions dans lesquelles
elle opère.

B. Elle a plein pouvoir et autorité pour conclure le présent Acte de Cession et
pour exécuter toutes les obligations qui lui incombent en vertu du présent
Acte de Cession ;

C.Elle a obtenu toutes les autorisations, notamment sociales et
réglementaires, nécessaires pour signer, remettre et exécuter le présent
Acte de Cession et ces autorisations sont suffisantes pour que le présent
Acte de Cession, une fois signé, soit valable, irrévocable et ait force
exécutoire conformément à ces termes sans autre formalité ou autorisation,
Sous réserve cependant des diverses formalités prévues par le Code Minier,
notamment mais sans limitation en matière d'inscription de l'Acte de
Cession. Une telle signature, remise et exécution :

() ne contredit, ni ne viole aucune disposition de ses statuts ou autres
documents constitutifs, décision d'actionnaires ou d'administrateurs,

9

ta
accord, stipulation, convention ou engagement auquel elle est partie ou
par lequel elle est liée, et ;

(ii) ne viole aucun droit applicable à elle,

7. DECLARATIONS ET GARANTIES DE KODO RESOURCES SARL

KODO RESOURCES SARL déclare et garantit par les présentes à SOKIMO ce
qui suit en ce qui concerne :

À. sa situation financière - || n'existe présentement aucun état de fait
susceptible d'entraîner une situation d'insolvabilité ou de faillite pour KODO
RESOURCES SARL.

B. les procédures judiciaires - Il n'y a aucune poursuite, réclamation, action
en justice (que ce soit un arbitrage ou une action devant les tribunaux),
procédure administrative ou autre qui soit en cours à l'encontre de KODO
RESOURCES SARL qui serait susceptible de :

() créer une situation d'insolvabilité ou de faillite pour KODO
RESOURCES SARL ou ;

(ii) constituer une Charge sur les actifs de KODO RESOURCES SARL, et
à la connaissance de KODO RESOURCES SARL, il n'existe aucune
menace de telle poursuite.

C.les contrats - Aucun des contrats, écrits ou oraux, arrangements ou
engagements auxquels KODO RESOURCES SARL est partie ou en vertu
desquels elle ou ses éléments d'actif sont engagés (les « Accords » aux fins
du présent paragraphe) :

1. ne contient des dispositions exigeant le consentement du ou des
cocontractants partie(s) auxdits Accords afin de permettre aux Parties de
; conclure le présent Acte de Cession ;

2. ne portera atteinte à la libre détention par KODO RESOURCES SARL
de ses actifs, dont les Permis d'Exploitation, ni n'est susceptible de
constituer une Charge affectant ceux-ci.

D.les activités - KODO RESOURCES SARL exercera les Activités sur le
Périmètre dans le cours normal des affaires et en conformité avec les lois
en vigueur en RDC, y compris plus particulièrement, les lois visant la
protection de l'environnement et les lois fiscales.

E. Charges - Il n'existe aucun contrat, engagement, ni, à la connaissance de
KODO RESOURCES SARL, circonstance ou autre état de fait susceptible

10

de créer une Charge sur les Permis d'Exploitation subséquemment à leur
transfert en faveur de KODO RESOURCES SARL.

KODO RESOURCES SARL ( pourquoi PIANETA qui n'est pas partie à l'acte de
cession et non pas KODO RESSOURCES) a fait ou a fait faire une enquête
appropriée afin de s'assurer que chacune des déclarations et garanties contenues
au présent article est vraie et exacte.

7.1 Déclarations et garanties de SOKIMO
SOKIMO réitère à la date du présent Acte de Cession les déclarations et

garanties données par elle aux termes de l'article 3.2 du Contrat d'Association.

8. OBLIGATIONS DES PARTIES VIS-A-VIS DE L'ÉTAT DE RDC

Conformément à l'article 182, 5è alinéa, du Code Minier et aux articles 375 et 405,
2è alinéa, du Règlement Minier, KODO RESOURCES SARL s'engage à assumer
toutes les obligations de SOKIMO découlant des Permis d'Exploitation 5078, 5079,
5081 vis-à-vis de l'État.

9. DISPOSITIONS DIVERSES

Les parties conviennent expressément que les dispositions du Contrat
d'Association relatives à la confidentialité (article 20) sont applicables au présent
Acte de Cession.

10. NOTIFICATIONS

10.1Toutes les notifications relatives au présent Acte de Cession devront être
transmises par lettre recommandée avec accusé de réception ou lettre remise
en mains propres, et prendront effet à la date de première présentation de la
lettre recommandée ou à la date de remise de la lettre remise en mains
propres, selon le cas.

10.2 Les notifications seront adressées aux Parties aux coordonnées suivantes :

A. Pour SOKIMO : Société des Mines d'Or de Kilo-Moto

15 avenue des Sénégalais

Kinshasa/Gombe

BP 8498

Kinshasa 1

République Démocratique du Congo

Email : kilomoto-okimo@yahoo.fr

A l'attention de Monsieur le Directeur Général

11

11.

B. Pour KODO RESOURCES : KODO RESOURCES SARL
Cabinet CALWE & Associés
33132, avenue Colonel Mondjba, quartier
Basoko, 4è"° étage, n°A7
Kinshasa/Ngaliema
République Démocratique du Congo
Email : quillaumemuyembe@gmail.com

munadess@gmail.com

A l'attention de Monsieur le Directeur Général

10.3 Chaque Partie pourra changer ses coordonnées indiquées ci-dessus en le
notifiant à l'autre Partie avec un préavis de sept (7) jours.

DROIT APPLICABLE

Le présent Acte de Cession est régi et interprété conformément au droit de la
RDC. En cas de lacune, le tribunal arbitral pourra se référer aux principes
généraux du droit du commerce international. En ce qui concerne la procédure
d'arbitrage, seul le règlement du tribunal arbitral de la Chambre du Commerce
International de Paris s'appliquera, conformément à l'article 11 ci-dessous

Règlement des litiges :

11.1 En cas de litige ou de différend entre les Parties né du présent Acte de
Cession ou en relation avec l'Acte de Cession les parties vont se rencontrer
pour tenter de parvenir à un règlement à l'amiable.

11.2 En cas de persistance du litige ou différend au-delà de 15 (quinze) jours et,
sur mise en demeure écrite avec préavis de 30 (trente) jours adressée par
la Partie la plus diligente à l'autre ou aux autres Partie(s) concernée(s), le
litige, la réclamation ou la divergence sera définitivement soumis à
l'arbitrage local, conformément aux dispositions du code de procédure civil
congolais, soit aux cours et tribunaux de la RDC.

11.3 Tout différend entre Parties, en rapport avec le présent Acte de Cession,
qui n'aura pas été résolu amiablement entre les Parties, sera tranché
définitivement par voie d'arbitrage, suivant le Règlement d'arbitrage du
tribunal de Commerce de Paris.

11.4 La procédure d'arbitrage sera conduite en langue française. Toutefois, les
pièces pourront être communiquées dans leur langue d'origine si elles sont
accompagnées d'une traduction en langue française. Toute sentence du
tribunal arbitral sera rendue en français.

12
12. ENTREE EN VIGUEUR

12.1 De commun accord, les Parties désignent, le Cabinet Calwe & Associés
aux fins de procéder à l'authentification de l'Accord de Cession et à
l'accomplissement des formalités d'usage auprès du Cadastre Minier
conformément aux dispositions des articles 12 alinéa 12 et 182 du Code
Minier ;

12.2 Chacune des Parties s'engage à exécuter de bonne foi et à respecter
loyalement les clauses de l'Acte de Cession qui sort ses effets à la date de
Sa signature par les parties ;

12.3 Le présent Acte de Cession entre en vigueur à la date de sa signature par
les Parties.

En foi de quoi, les Parties ont signé, Kinshasa le i | AT 2giote Contrat de
Cession en sir exemplaires originaux, chacune des Parties reconnaissant en avoir
retenu deux, :in exemplaire étant réservé au Cadastre Minier et le dernier au
Ministère des Mines.

Pour SOKIMO POUR KODO RESOURCES SARL
Par : Annie KITHIMA NZUZI Par : NGAMUNGUELA MUNA
Qualité : Président du Conseil d'Administration Qualité : Sr

Pour SOKIMO

Par : Augustin MPELA wa KINDOMBE

Qualité : Directeur Général ad intérim

13

ANNEXE 1

PERMIS D'EXPLOITATION N° 5078, 5079 et 5081

14

LE

©

ANNEXE 2

PERIMETRE DU PROJET ZANI KODO À

MOCRS

15
PROCURATION SPECIALE

Je soussigné, MPELA WA KINDOMBE Augustin, Directeur General A-de-EA-SOCIETE
MINIÈRE DE KILO-MOTO SA, Société Anonyme Unipersonnelle de droit congolais, en sigle
« SOKIMO S.A Unipersonnelle », issue de la transformation de la Société Minière de Kilo
Moto « SOKIMO SARL », régie par l’Acte Uniforme du 30 janvier 2014 relatif au droit des
Sociétés Commerciales et du Groupement d'intérêt Économique et par les lois en vigueur
en République Démocratique du Congo régissant les Sociétés Commerciales et dont les
dispositions ne sont pas contraires à l’Acte Uniforme susmentionné, ayant son siège social
à Bunia, Province de l’ITURI et son siège administratif à Kinshasa, au numéro 15 de
l'avenue des Sénégalais, dans la commune de la Gombe, immatriculée au Registre du”
Commerce et du Crédit Mobilier de la Ville de Bunia sous le numéro RCCM 14-B-
0356/2014, donne mandat et pouvoir à maitre PATRICK KATEBE KAISSA, avocat au
barreau de Kinshasa/Gombe et mandataire en Mines de :

-_ Signer l’Acte notarié avec le notaire spécial (le DG du Cadastre Minier) du contrat
de Cession advenu le 12 Août 2019 entre la Société Minière de Kilo Moto et la
Société Kodo Resources SARL sur les PE 5078, PE 5079 et PE 5081

- De déposer le contrat de cession pour l’endossement et l'enregistrement au
Cadastre Minier.

-  D'accomplir toutes les formalités administratives relatives nécessaires à la clôture
de ladite cession.

La présente est donnée pour servir et valoir ce que de droit.

Kinshasa, le 12 Août 2019

MPELA 79 E Augustin.

SEA k

sk
Vu pour 13 ELA dela

